DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 8/3/21 have been received. Claim 1 has been amended.  Claims 2-4 have been cancelled.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/21 has been entered.
 Election/Restrictions
4.	This application is in condition for allowance except for the presence of claims 5-13 directed to inventions non-elected without traverse.  Accordingly, claims 5-13 been cancelled.
Claim Rejections - 35 USC § 102
5.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Kazama (KR10255975B1) as cited in IDS dated 3/6/18 on claim(s) 1, 2, and 3 is/are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Kazama (KR10255975B1) as cited in IDS dated 3/6/18 on claim 4 is/are withdrawn because the Applicant cancelled the claim.
EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Karlin on 9/10/21.
The application has been amended as follows.
8.	Claim 1 has been amended to: An electrode comprising:
an electrode foil;
a coating portion coated with an electrode active material on one surface of the electrode foil; and
a non-coating portion which is disposed adjacent to the coating portion on the one surface of the electrode foil and is not coated with the electrode active material and on which a pattern is disposed, the non-coating portion of the electrode foil having a first thickness outside of the pattern, the pattern extending on the one surface of the electrode foil only partially through a thickness of the electrode such that the pattern of the non-coating portion has a second thickness less than the first thickness, the pattern providing the non-coating portion with a first ductility that is greater than a second ductility of the coating portion, the coating portion and the non-

wherein the pattern has a plurality of concave grooves repeatedly arranged, the pattern having a strip shape in which the plurality of concave grooves extend perpendicularly from a peripheral edge of the coating portion, the pattern of the non-coating portion having structural evidence of being formed through punching or partially cutting the non-coating portion.
Allowable Subject Matter
9.	Claim 1 is allowed.
10.	The following is an examiner’s statement of reasons for allowance: the invention is directed to an electrode comprising an electrode foil; a coating portion coated with an electrode active material on one surface of the electrode foil; and a non-coating portion which is disposed adjacent to the coating portion on the one surface of the electrode foil and is not coated with the electrode active material and on which a pattern is disposed, the non-coating portion of the electrode foil having a first thickness outside of the pattern, the pattern extending on the one surface of the electrode foil only partially through a thickness of the electrode such that the pattern of the non-coating portion has a second thickness less than the first thickness, the pattern providing the non-coating portion with a first ductility that is greater than a second ductility of the coating portion, the coating portion and the non-coating portion on which the pattern is disposed having structural evidence of being subjected to working by rolling by simultaneous application of a pressure to the entirety of the coating portion and the non-coating portion by a roller rolling over the coating portion and the non-coating portion  during formation of the 
	The prior art to Kazama (KR10255975B1) discloses an electrode comprising an electrode foil; a coating portion coated with an electrode active material on one surface of the electrode foil; and a non-coating portion which is disposed adjacent to the coating portion on the one surface of the electrode foil and is not coated with the electrode active material and on which a pattern is disposed, the non-coating portion of the electrode foil having a first thickness outside of the pattern, the pattern extending on the one surface of the electrode foil only partially through a thickness of the electrode such that the pattern of the non-coating portion has a second thickness less than the first thickness, the pattern providing the non-coating portion with a first ductility that is greater than a second ductility of the coating portion, wherein the pattern has a plurality of concave grooves repeatedly arranged, the pattern having a strip shape in which the plurality of concave grooves extend perpendicularly from a peripheral edge of the coating portion, the pattern of the non-coating portion having structural evidence of being formed through punching or partially cutting the non-coating portion but does not disclose, teach, or render obvious the coating portion and the non-coating portion on which the pattern is disposed having structural evidence of being subjected to working by rolling by simultaneous application of a pressure to the entirety of the coating portion and the non-coating portion by a roller rolling over the coating portion and the non-coating portion  during formation of the pattern.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724